DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-14, directed to an invention non-elected without traverse.  Accordingly, claims 12-14 have been cancelled. See the Response to Election/Restriction which was filed on 6/17/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:

Cancel claims 12-14.
Allowable Subject Matter
Claims 1-11 are allowed.

As per claims 1-11, specifically with respect to independent claim 1, the prior art of record fails to teach or adequately suggest the claimed combination of features and or limitations as claimed. More specifically, the highlighted features, in combination with the other claimed features and or limitations, were not adequately represented in the prior art of record and therefore form the basis for the indication of allowable subject matter with respect to the instant claims and the prior art of record.

As per claim 1, the prior art of record fails to teach or adequately suggest a system for use with a self-propelled irrigation system having at least one span and a drive system for moving the span across a given field to be irrigated, wherein the system comprises:

a plurality of machine system sensors, wherein the plurality of machine system sensors are paired with a plurality of machine components within the irrigation system; wherein at least a first machine system sensor is configured to detect and transmit operational characteristic data detected from the operation of at least one paired machine component;

an environmental sensor, wherein the environmental sensor is configured to detect environmental data for an environmental condition within or near the irrigation system;

a location sensor, wherein the location sensor is configured to provide geolocation data for the irrigation system; 

a machine learning module, wherein the machine learning module is configured to receive data from the plurality of machine system sensors, wherein the machine learning module comprises a plurality of sub-modules; 

wherein the sub-modules comprise at least a predictive module, a reactive module and a maintenance module;

wherein the predictive module comprises a first predictive algorithm configured to produce at least a first predictive notice indicating the likelihood of a first mechanical failure based on a first set of received operational characteristic data, wherein the first set of received operational characteristic data comprises a first set of current and voltage data from a first machine component, wherein the first predictive module is configured to determine the likelihood of the first mechanical failure based on a determination that a first measured data point within the first set of current and voltage data exceeds a first stored threshold value;
wherein the reactive module comprises a reaction algorithm, wherein the reaction algorithm is configured to initiate at least a second action based on at least a second set of operational characteristic data, wherein the reaction algorithm is configured to match and initiate the second action based on a determination that a second measured data point within the second set of operational characteristic data exceeds a second stored threshold value; 

wherein the maintenance module comprises a maintenance algorithm; wherein the maintenance algorithm is configured to initiate at least a third notification based on a third set of operational characteristic data, wherein the maintenance algorithm is configured to match and initiate the third notification based on a determination that a third measured data point within the third set of operational characteristic data exceeds a third stored threshold value.

References Considered
	The following references were considered the most pertinent with respect to the prior art of record:
	
(1)	Cella et al., U.S. Patent Application Publication No. 2018/0284758 describes how vibration data for a mechanized system, such as a center pivot irrigation system, can be obtained and then analyzed by an expert system to ascertain if there are problems (failures or malfunctions) with the irrigation related equipment (e.g. See [0674] and [0677]);
(2)	Stouffer et al., U.S. Patent Application Publication No. 2020/0396912 describes, in [0066], the following: “In an embodiment, a computer such as main computer 506 includes an aggregation component that gathers report data from all available reporting modules 50 that are each associated with a tower in the machine. The aggregation component makes a decision whether or not to generate a system alert based on system level policies that are set with the aggregation component. For example, an aggregation component has a policy that safety critical alerts put the machine in a shut-down mode, e.g. when a reporting component 80 reports that a temperature is above a certain level. As another example, a threshold level of tires below a threshold pressure level results in a predictive maintenance alert. The threshold level is settable within the aggregation component. Thresholds may likewise be set on any report data to determine a predictive maintenance, preventative maintenance or safety shutdown to prevent damage to the system if there is a failure on a tower.”;

(3)	Burkey et al., U.S. Patent Application Publication No. 2020/0305366 discloses a smart irrigation system that is comprised of sectional spans (e.g. See Figure 1A) that are driven across a field to be irrigated; and

(4) 	Larue, U.S. Patent Application Publication No. 2018/0348714, which represents the closest prior art record, which discloses a center pivot self-propelled irrigation system having spans (elements 102, 104 and 106) that are supported by drive towers (elements 108, 109 and 110) having respective motors (elements 117, 119 and 120) which provide torque to the drive wheels (elements 115, 116 and 118). Further, Larue discloses the utilization of a range of sensors, including indirect and direct crop sensors that can measure the soil moisture level and/or other soil related properties (interpreted to correspond to the claimed “environmental sensor”), as well as onboard sensory arrays that can measure data of the irrigation itself, such as GPS position, pivot/linear systems data, pipeline pressure, sprinkler status, flow rate, valve position, on/off times, pattern dimensions/diameter, voltage, error messages, etc. (e.g. See [0037]). Larue further discloses that solution models may be created by human provided heuristics and/or machine created algorithms, the algorithms being created by regressions, simulations, neural networks, or any other form of machine/deep learning techniques, whereby the solution model may be delivered as crafted code modules or stand-alone programs, per se (e.g. See [0045]). Larue discloses that a machine learning module (element 440) creates the predictive models (elements 450), whereby the machine learning module is capable of continuously learning, via feedback, so as to continually update the predictive model.

Although Larue generically describes the machine learning module to be comprised of a prediction determination function, and that voltage is a data point that is monitored via a sensor, there is not a specific mention of “current” also being monitored and utilized in the manner claimed to predict potential impending failures, or the utilization of an action-based routine or a maintenance-based routine, as claimed.

Further, Larue, or any of the other cited references, does not adequately disclose or sufficiently suggest the claimed highlighted features, as described above, and this discrepancy between the prior art of record and the claims forms the basis for the indication of allowable subject matter with respect to at least independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        June 25, 2022
/RDH/